       Case 4:19-cv-01710-JST Document 41 Filed 12/18/19 Page 1 of 6



 1   SQUIRE PATTON BOGGS (US) LLP
     Robert J. Nolan (CA Bar # 235738)
 2   robert.nolan@squirepb.com
     Elliott J. Joh (CA Bar #264927)
 3   elliott.joh@squirepb.com
     275 Battery Street, Suite 2600
 4   San Francisco, California 94111
     Telephone:       +1 415 954 0200
 5   Facsimile:       +1 415 393 9887

 6   Attorneys for Plaintiff
     SALESFORCE.COM, INC.
 7
     ROBERT E. FREITAS (SBN 80948)
 8   rfreitas@fawlaw.com
     JOSHUA L. YOUNG (SBN 294055)
 9   jyoung@fawlaw.com
     FREITAS & WEINBERG LLP
10   350 Marine Parkway, Suite 200
     Redwood Shores, California 94065
11   Telephone:    (650) 593-6300
     Facsimile:    (650) 593-6301
12
     Attorneys for Defendant
13   GEA, Inc.

14
                                   UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17
     SALESFORCE.COM, INC.,                       No. 4:19-cv-01710-JST
18
                      Plaintiff,                 STIPULATION AND [PROPOSED]
19                                               ORDER EXTENDING SUPPLEMENTAL
            v.                                   BRIEFING DATES
20
     GEA, INC.,
21
                      Defendant.
22

23

24

25

26

27

28
                                                                STIPULATION AND [PROPOSED] ORDER
                                                           EXTENDING SUPPLEMENTAL BRIEFING DATES
                                                                            NO. 4:19-CV-01710-JST
        Case 4:19-cv-01710-JST Document 41 Filed 12/18/19 Page 2 of 6



 1           Plaintiff salesforce.com, Inc. (“Salesforce”) and Defendant GEA, Inc. (“GEA”)

 2   (collectively, the “Parties”), through their undersigned counsel, hereby agree and stipulate as

 3   follows:

 4           WHEREAS, on December 3, 2019, the Parties appeared before the Court for an Initial

 5   Case Management Conference;

 6           WHEREAS, following the Initial Case Management Conference, the Court issued a

 7   Minute Entry Order (Dkt. 39) reflecting the Parties’ agreement that Salesforce’s Supplemental

 8   Brief in Opposition to GEA’s Motion to Dismiss for Lack of Personal Jurisdiction and Improper

 9   Venue shall be due no later than December 20, 2019, and GEA’s Reply Brief in Support of Its
10   Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue shall be due no later

11   than January 14, 2020;

12           WHEREAS, on December 15, 2019, a family member of Salesforce’s counsel suffered an

13   unexpected health emergency that forced Salesforce’s counsel to immediately travel out-of-state

14   to address it;

15           WHEREAS, the Parties believe that the supplemental briefing schedule set forth in the

16   Court’s Minute Entry Order should be extended for three weeks to account for both the family

17   health emergency and the upcoming holidays.

18           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties as

19   follows:
20           1.       The Parties agree that Salesforce’s deadline to file its Supplemental Brief in

21                    Opposition to GEA’s Motion to Dismiss for Lack of Personal Jurisdiction and

22                    Improper Venue shall be extended from December 20, 2019, to January 10, 2020.

23           2.       The Parties agree that GEA’s deadline to file its Reply Brief in Support of Its

24                    Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue shall be

25                    extended from January 14, 2020, to February 4, 2020.

26
             IT IS SO STIPULATED.
27

28
                                                       -2-                STIPULATION AND [PROPOSED] ORDER
                                                                     EXTENDING SUPPLEMENTAL BRIEFING DATES
                                                                                      NO. 4:19-CV-01710-JST
      Case 4:19-cv-01710-JST Document 41 Filed 12/18/19 Page 3 of 6



 1   Dated: December 16, 2019                 Respectfully submitted,

 2
                                                 SQUIRE PATTON BOGGS (US) LLP
 3
                                                           /s/Robert J. Nolan
 4                                                        Attorneys for Plaintiff
                                                          Salesforce.com, Inc.
 5
     Dated: December 16, 2019                        FREITAS & WEINBERG LLP
 6
                                                          /s/Joshua L. Young
 7                                                       Attorneys for Defendant
                                                               GEA, Inc.
 8

 9
10

11

12

13
     Dated: December 16, 2019
14                                               SQUIRE PATTON BOGGS (US) LLP

15                                                         /s/Robert J. Nolan
                                                          Attorneys for Plaintiff
16                                                        Salesforce.com, Inc.

17

18

19
20

21

22

23

24

25

26

27

28
                                        -3-                 STIPULATION AND [PROPOSED] ORDER
                                                       EXTENDING SUPPLEMENTAL BRIEFING DATES
                                                                        NO. 4:19-CV-01710-JST
        Case 4:19-cv-01710-JST Document 41 Filed 12/18/19 Page 4 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11
            I, Robert J. Nolan, attest that all signatories listed herein, and on whose behalf this filing is
12
     submitted, concur in this filing’s content and have authorized this filing.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      -4-                 STIPULATION AND [PROPOSED] ORDER
                                                                     EXTENDING SUPPLEMENTAL BRIEFING DATES
                                                                                      NO. 4:19-CV-01710-JST
        Case 4:19-cv-01710-JST Document 41 Filed 12/18/19 Page 5 of 6



 1                                    *             *               *

 2          PURSUANT TO STIPULATION, Plaintiff salesforce.com, Inc.’s Supplemental Brief in

 3   Opposition to Defendant GEA, Inc.’s Motion to Dismiss for Lack of Personal Jurisdiction and

 4   Improper Venue shall be due no later than January 10, 2020. Defendant GEA, Inc.’s Reply Brief

 5   in Support of Its Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue shall

 6   be due no later than February 4, 2020.

 7   IT IS SO ORDERED.

 8
                      18 2019
      Dated: December __,
 9
                                                        JON S. TIGAR
10                                                      United States District Judge

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                        STIPULATION AND [PROPOSED] ORDER
                                                                   EXTENDING SUPPLEMENTAL BRIEFING DATES
                                                                                    NO. 4:19-CV-01710-JST
        Case 4:19-cv-01710-JST Document 41 Filed 12/18/19 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that, on December 16, 2019, service of this document was accomplished

 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF

 4   system.

 5

 6                                                     /s/ Robert J. Nolan
                                                       Robert J. Nolan
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                       STIPULATION AND [PROPOSED] ORDER
                                                                  EXTENDING SUPPLEMENTAL BRIEFING DATES
                                                                                   NO. 4:19-CV-01710-JST
